38 N.J. 531 (1962)
186 A.2d 265
ROY H. HEWETT, PETITIONER-RESPONDENT,
v.
STANDARD CONCRETE BLOCK & SUPPLY CO., RESPONDENT-PETITIONER.
The Supreme Court of New Jersey.
Argued November 20, 1962.
Decided December 3, 1962.
*532 Mr. Frank Fink argued the cause for the appellant (Mr. James J. Carroll, attorney).
Mr. Leslie L. Kohn argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the Appellate Division.
*533 For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.